OPINION ON REHEARING
SCHROEDER, Circuit Judge:
This is a union appeal from a district court judgment vacating an arbitrator’s award. It arises out of the same series of events considered in Howard P. Foley Co. v. International Brotherhood of Electrical Workers, Local 639, 789 F.2d 1421 (9th Cir.1986). The case came before us in October of 1987, and by memorandum disposition we affirmed, 831 F.2d 303, stating that the majority opinion in Foley governed the outcome in this case.
Following our decision, and during the pendency of the appellant’s petition for rehearing, the Supreme Court decided United Paperworkers International Union v. Misco, Inc., — U.S. —, 108 S.Ct. 364, 98 L.Ed.2d 286 (1987). We asked for supplemental briefing and granted rehearing because of that decision. We now hold that we must vacate our earlier disposition and reverse the judgment of the district court. We do so because this court’s decision in Foley is inconsistent with Misco. Foley can no longer be regarded as controlling circuit law. See LeVick v. Skaggs Co., Inc., 701 F.2d 777, 778 (9th Cir.1983); Piedmont Label Co. v. Sun Garden Packing Co., 598 F.2d 491, 492 (9th Cir.1979).
This case, like Foley, involves a grievance of employees of a subcontractor at the Diablo Canyon Nuclear Power Plant construction site in 1983. The employees were barred from the construction site by Pacific Gas & Electric, the owner of the project, as a result of a drug investigation. The Foley case involved a different subcontractor and different employees, but the same drug investigation.
In this case and in Foley, the unions pursued grievances on behalf of the employees. The arbitrator in both cases held that certain employees were entitled to back pay under the contract because they were terminated without just cause. We set aside the arbitrator’s award in Foley, holding that because PG & E and not the contractor had barred the employee from the job site, employment after that point was a legal and contractual impossibility. See 789 F.2d at 1423. Here, the arbitrator expressly rejected the impossibility defense as unavailable under the contract. The district court, although it disagreed with Foley, felt constrained to apply it to the circumstances of this case.
The Misco decision contains sweeping language mandating that courts may not reconsider the merits of an award even when the parties “allege that the award rests on errors of fact or on misinterpretation of the contract.... [A]s long as the arbitrator is even arguably construing or applying the contract and acting within the scope of his authority, that a court is convinced he committed serious error does not suffice to overturn his decision.” 108 S.Ct. at 370-71 (emphasis added). Misco strengthens the current validity of the Supreme Court’s decision in W.R. Grace & Co. v. Local Union 759, International Union of United Rubber, Cork, Linoleum & Plastic Workers of America, 461 U.S. 757, 103 S.Ct. 2177, 76 L.Ed.2d 298 (1983), which stated that a court could not disagree with an arbitrator’s implicit rejection of an impossibility defense.
The judgment of the district court is REVERSED.